J-S31038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICKY DAVID SMITH,                         :
                                               :
                       Appellant               :   No. 266 EDA 2022

             Appeal from the PCRA Order Entered January 11, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002026-2017


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED OCTOBER 5, 2022

        Ricky David Smith appeals from the January 11, 2022 order dismissing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

        The PCRA court summarized the relevant facts of this case as follows:

              At approximately 4:30 P.M. on March 2, 2016,
              Appellant, an inmate at Curran-Fromhold Correctional
              Facility (hereinafter “CFCF”'), entered a designated
              officers’ area while Corrections Officer Jaimie Harris
              (hereinafter “Officer Harris”) completed inmate
              discharges. Appellant proceeded to move into the
              nearby phone room before returning to the officers’
              area, at which point he positioned himself with his foot
              propped up on a commissary box, while slightly less
              than one foot away from Officer Harris.

              Officer Harris testified that Appellant then placed his
              hands in the front of his pants and exposed his
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31038-22


          genitals to her. The situation escalated, leading
          Officer Harris to lock Appellant in the area for his own
          protection, as other inmates had begun reacting to the
          confrontation and “getting rowdy.” Throughout this
          interaction, Officer Harris repeatedly demanded that
          Appellant stop exposing himself to her and stop using
          obscene language.

          Officer Harris subsequently walked Appellant back to
          his cell. Approximately halfway to the cell, Appellant
          abruptly stopped and resisted officer efforts.
          Appellant moved close to Officer Harris, at which point
          she turned to get help from her partner, Officer
          Langdon. Officer Harris then felt a sharp blow to the
          left side of her face, near the corner of her mouth and
          under her nasal cavity. Officer Harris testified that the
          resulting wound “started pouring blood,” and that
          “you could stick your finger through the cut” and move
          it back and forth.       Officer Harris confirmed that
          Appellant was the person who wounded her, but she
          could not be certain whether or not Appellant had a
          weapon in his hand when, he struck her. She did
          indicate that she could feel her skin tearing.

          Following the blow from Appellant, Officer Harris
          turned and struck Appellant in the face. She then
          watched Appellant, while gripping his own face, enter
          another inmate’s cell and begin to wash the blood
          from his hands. It is unclear whether the blood on
          Appellant’s hands carne from Officer Harris’ wound or
          his own.     Officer Harris was taken for medical
          treatment at the prison. The wound was so severe
          that medical staff on site were unable to stop the
          bleeding. Officer Harris was subsequently transported
          to Erie Torresdale Hospital for emergency care.

          Due to the severity of the injury, Officer Harris
          underwent plastic surgery the following morning of
          March 3, 2016, at approximately 6:00 A.M. The initial
          procedure required thirty-five stitches. A second
          surgery had to be performed on January 11, 2017.
          Despite the plastic surgeries, Officer Harris was left
          with a visible ¾-inch scar, which runs from the inside
          of her lip to her nostril. Officer Harris now suffers from

                                    -2-
J-S31038-22


              numbness on the left side of her face due to nerve
              damage resulting from this injury.            She also
              experiences twitching, which requires her to drink
              with a straw and eat using the right side of her mouth.

PCRA court opinion, 3/16/22 at 2-3 (citations to notes of testimony omitted).

        The relevant procedural history of this case, as gleaned from the

certified record, is as follows: On May 15, 2018, Appellant waived his right to

a jury and proceeded to a bench trial. That same day, Appellant was found

guilty of aggravated assault, simple assault, indecent exposure, and recklessly

endangering another person.1 On July 5, 2018, Appellant was sentenced to

an aggregate term of 4 to 8 years’ imprisonment.2

        On January 24, 2020, a panel of this Court affirmed Appellant’s

judgment of sentence.          See Commonwealth v. Smith, 226 A.3d 652

(Pa.Super. 2020), appeal denied, 236 A.3d 1037 (Pa. 2020). Our Supreme

Court denied Appellant’s petition for allowance of appeal on June 15, 2020.

Id.

        On August 4, 2020, Appellant filed a timely pro se PCRA petition and

Peter Alan Levin, Esq. (hereinafter, “PCRA counsel”) was appointed to

represent him. PCRA counsel filed an amended petition on Appellant’s behalf

on March 18, 2021. Thereafter, on August 24, 2021, the PCRA court provided


____________________________________________


1   18 Pa.C.S.A. §§ 2702(a), 2701(a), 3127(a), and 2705, respectively.

2 Appellant was represented at his waiver trial by Joel Krantz, Esq.
(hereinafter, “trial counsel”).


                                           -3-
J-S31038-22


Appellant with notice of its intention to dismiss his petition without a hearing,

pursuant to Pa.R.Crim.P. 907(1).           Appellant did not respond to the PCRA

court’s Rule 907 notice.       On January 11, 2022, the PCRA court dismissed

Appellant’s petition without a hearing and permitted PCRA counsel to

withdraw.

        The record, however, reflects that PCRA counsel never filed a motion to

withdraw. Thereafter, on January 19, 2022, PCRA counsel filed a notice of

appeal on Appellant’s behalf. On March 1, 2022, this Court issued an order

directing the PCRA court to clarify Appellant’s representation status. On March

7, 2022, the PCRA court entered an order reappointing PCRA counsel to

represent Appellant on appeal.3

        Appellant raises the following issues for our review:

              I.     Whether the PCRA court erred in denying
                     Appellant’s PCRA petition without an evidentiary
                     hearing on the issues raised in the amended
                     PCRA petition?

              II.    Whether the PCRA court was in error in not
                     granting relief on the issue that counsel was
                     ineffective for the following reasons?

                     A.     Counsel was ineffective for failure to file a
                            motion for reconsideration of sentence.

                     B.     Counsel was ineffective for failing to file a
                            post[-]verdict motion that the verdict was
                            against the weight of the evidence.


____________________________________________


3   Appellant and the PCRA court have complied with Pa.R.A.P. 1925.


                                           -4-
J-S31038-22



Appellant’s brief at 8 (parentheses omitted).

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016) (citation

omitted). In order to be eligible for PCRA relief, a defendant must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

      Appellant first contends that the PCRA court erred in dismissing his PCRA

petition without conducting an evidentiary hearing. Appellant’s brief at 13-

14.

      This court has long recognized that there is no absolute right to an

evidentiary hearing. Commonwealth v. Hart, 911 A.2d 939, 941 (Pa.Super.

2006) (citation omitted). When the PCRA court denies a petition without an

evidentiary hearing, as is the case here, we “examine each issue raised in the

PCRA petition in light of the record certified before it in order to determine if

the PCRA court erred in its determination that there were no genuine issues

of material fact in controversy and in denying relief without conducting an

                                      -5-
J-S31038-22



evidentiary hearing.” Commonwealth v. Khalifah, 852 A.2d 1238, 1240

(Pa.Super. 2004). “It is within the PCRA court’s discretion to decline to hold

a hearing if the petitioner’s claim is patently frivolous and has no support

either in the record or other evidence.” Commonwealth v. Wah, 42 A.3d

335, 338 (Pa.Super. 2012) (citations omitted).

      Instantly, Appellant contends that an evidentiary hearing was warranted

in this matter because his trial counsel was ineffective for failing to file post-

sentence       motions   challenging   the      weight   of     the   evidence   and   for

reconsideration of his sentence. Appellant’s brief at 15, 17. We disagree.

      To prevail on a claim of ineffective assistance of counsel under the PCRA,

a petitioner must establish the following three factors: “first[,] the underlying

claim has arguable merit; second, that counsel had no reasonable basis for

his   action    or   inaction;   and   third,     that   Appellant     was   prejudiced.”

Commonwealth v. Charleston, 94 A.3d 1012, 1020 (Pa.Super. 2014)

(citation omitted), appeal denied, 104 A.3d 523 (Pa. 2014).

               [A] PCRA petitioner will be granted relief only when he
               proves, by a preponderance of the evidence, that his
               conviction or sentence resulted from the [i]neffective
               assistance of counsel which, in the circumstances of
               the    particular   case,     so    undermined        the
               truth-determining     process     that     no    reliable
               adjudication of guilt or innocence could have taken
               place.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal quotation

marks    omitted;        some    brackets    in    original),     citing   42    Pa.C.S.A.

§ 9543(a)(2)(ii).


                                            -6-
J-S31038-22


      “[C]ounsel is presumed to be effective and the burden of demonstrating

ineffectiveness rests on appellant.”    Commonwealth v. Ousley, 21 A.3d

1238, 1242 (Pa.Super. 2011) (citation omitted), appeal denied, 30 A.3d 487

(Pa. 2011).

      Upon review, we find that Appellant’s ineffectiveness claims fail because

he failed to satisfy the first and third prongs of the aforementioned test;

namely, that his underlying claims have arguable merit and that he was

prejudiced by trial counsel’s failure to file to file post-sentence motions based

on the weight of the evidence and the discretionary aspects of his sentence.

      Our Supreme Court has long recognized that to prove prejudice, a

petitioner must demonstrate that “but for counsel’s deficient stewardship,

there is a reasonable likelihood the outcome of the proceedings would have

been different.” Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013)

(citation omitted). Thus, a petitioner seeking to establish prejudice for failure

to file post-sentence motions must demonstrate that the trial court would have

granted the motion had it been filed. See e.g., Commonwealth v. Reaves,

923 A.2d 1119, 1131-1132 (Pa. 2007) (holding that whether “counsel can be

deemed ineffective, then, depends upon whether [the defendant] has proven

that a motion to reconsider sentence, if filed…, would have led to a different

and more favorable outcome at [ ] sentencing.”). Additionally, “[c]ounsel will

not be deemed ineffective for failing to raise a claim that has no merit.”




                                       -7-
J-S31038-22


Commonwealth v. Johnson, 815 A.2d 563, 590 (Pa. 2002) (citation

omitted).

      Here, the record reflects that the filing of a post-sentence motion

challenging the weight of the evidence would have been futile because the

trial judge, sitting as factfinder, specifically indicated that it found the

testimony of victim Officer Harris credible, and elected not to believe

Appellant’s version of the events:

            [T]he weight of the evidence supported the verdict.
            The fact that no video evidence of the incident exists
            is immaterial to the issue because Officer Harris’s
            identification and testimony are sufficient to place
            Appellant at the scene of the injury. Therefore,
            Appellant’s post-verdict motion that the verdict was
            against the weight of the evidence would have been
            denied and Appellant cannot establish relief under the
            prejudice prong….

PCRA court opinion, 3/16/22 at 7.

      Likewise, we agree with the PCRA court that Appellant failed to

demonstrate actual prejudice on account of trial counsel’s failure to file a

motion for reconsideration challenging the discretionary aspects of his

sentence. As the PCRA court explained in its opinion,

            [Appellant] asserts that his sentence should have
            been less due to him waiving a jury trial and due to
            his mental state. Appellant further claims that this
            Court should not have considered the fact that the
            victim was a woman for purposes of determining
            Appellant’s sentence. The claim is without merit.

            Prior to imposing sentence, this Court gave serious
            and careful consideration to numerous factors. The
            record indicates that this Court had reviewed the

                                     -8-
J-S31038-22


           presentence investigation report and the mental
           health evaluation referenced by Appellant in his
           Amended PCRA Petition. Further, the record clearly
           shows that this Court explicitly stated at the time of
           sentencing that it was taking into consideration that
           this was a waiver trial. Finally, this Court expressed
           that [it] was also taking into consideration the
           circumstances that occurred, as well as the fact that
           the Complainant in this incident was a woman,
           thereby permissibly considering the underlying facts
           and the overall effect and nature of the crime.
           Appellant has failed to demonstrate how the Court
           abused its discretion in issuing its sentence. This
           Court considered all relevant factors in issuing its
           sentence and therefore, Appellant’s Motion for
           Reconsideration of Sentence would have been denied.

Id. at 8-9 (citations and internal quotation marks omitted).

     Based on the foregoing, we find that Appellant’s ineffectiveness claims

are frivolous and unsupported by the record.     See Wah, 42 A.3d at 338.

Accordingly, we conclude that the PCRA court did not err in dismissing

Appellant’s petition without conducting an evidentiary hearing and affirm its

January 11, 2022 order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/05/2022




                                    -9-
J-S31038-22




              - 10 -